DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
1)	Acknowledgment is made of Applicants’ preliminary amendment filed 09/21/20. 
Election
2)	Acknowledgment is made of Applicants’ election filed 01/07/22 in response to the restriction and the species election requirement mailed 11/12/21. Applicants have elected, without traverse, invention I, and the bacterial suspension species. 
Status of Claims
3)	Claims 1, 3, 6-9, 13 and 14 have been amended via the preliminary amendment filed 09/21/20.
Claims 1-14 are pending.
	Claims 6-14 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 C.F.R 1.142(b) and M.P.E.P § 821.03. 
	Claims 1-5 are examined on the merits.   
Information Disclosure Statement
4)	Acknowledgment is made of Applicants’ information disclosure statement filed 10/16/20. The information referred to therein has been considered and a signed copy is attached to this Office Action. 
Drawings
5)	Acknowledgment is made of Applicants’ drawings filed 09/14/20.
Priority
6)	The instant AIA  application, filed 09/14/20, is a continuation of PCT/CN2018079152 filed 04/16/2018, which claims the benefit of application 201810214924.X filed 03/15/2019 in China. It is noted that a certified copy of the foreign priority application is not made of record. An attempt by the Office to electronically retrieve, under the priority document exchange program, the foreign priority application 201810214924.X failed on 10/22/20 as is noted in the Failure Status Report dated 10/22/20 that is of record. Should Applicants desire to obtain the benefit of foreign priority under 35 U.S.C 119(a)-(d), a certified copy of the foreign priority application and a certified copy of the English translation thereof should also be submitted under 37 CFR 1.55 in reply to this Office Action.

Rejection(s) under 35 U.S.C § 112(a) or (Pre-AIA ), First Paragraph
7)	The following is a quotation of 35 U.S.C § 112(a): 
(a)  IN GENERAL The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.
 
8)	Claims 1-5 are rejected under 35 U.S.C § 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, because the specification does not provide evidence that the claimed biological material is (1) known and readily available to the public; (2) reproducible, e.g., sequenced; or (3) deposited.  
 	Instant claims recite the that Lactococcus lactis subsp. lactis CCFM 1018 having the GDMCC number 60332. As a required element, the specifically recited Lactococcus lactis subsp. lactis CCFM 1018 must be known and be readily available to the public, or obtainable by a reproducible method set forth in the specification. If not so obtainable or available, the enablement requirements of 35 U.S.C § 112(a) may be satisfied by a deposit of the claimed strain at an acceptable depository. From section [0006] of the as-filed specification and from what appears to be a Notice from the GDMCC depository filed 09/14/20, it appears that Lactococcus lactis subsp. lactis CCFM 1018 has been deposited on 02/11/2018 at GDMCC, China under the provisions of the Budapest Treaty and has been assigned the GDMCC accession number 60332. However, a statement, an affidavit or declaration by Applicants or assignees having the authority and control over the conditions of the deposit, or a statement by an attorney of record who has a registration number over his or her signature, is required. The statement should state that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application, and the deposit will be replaced, if viable samples cannot be dispensed by the depository.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each state.  The statement should identify the deposited Lactococcus lactis subsp. lactis CCFM 1018 by its depository accession number, establish that the deposited Lactococcus lactis subsp. lactis CCFM 1018 is the same Lactococcus lactis subsp. lactis CCFM 1018 was in Applicants’ possession at the time of filing. 
Applicants’ attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 C.F.R § 1.801-1.809 for further information concerning deposit practice.  
Rejection(s) under 35 U.S.C § 101
9)	35 U.S.C § 101 states:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.  

10)	Claims 1-5 are rejected under 35 U.S.C § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	Instant claim 1 claims a microbial preparation comprising Lactococcus lactis subsp. lactis CCFM1018 deposited with the GDMCC number 60332. The microbial preparation of claim 2 is a culture solution comprising Lactococcus lactis subsp. lactis CCFM1018 in an MRS medium whereas the microbial preparation of claim 4 is a suspension of the Lactococcus lactis subsp. lactis CCFM1018. The microbial preparation of claim 3 is a freeze-dried preparation containing live cells of the Lactococcus lactis subsp. lactis CCFM1018 treated with a cytoprotectant agent. The microbial preparation of claim 5 is said bacterial suspension in a sucrose solution. Because these elements are composed of matter, instant claims are directed to a statutory category, i.e., a composition of matter (Step 1: YES). There is no indication within the as-filed application that the Lactococcus lactis subsp. lactis CCFM1018 is modified either genetically or an in any other way, and therefore is a naturally occurring strain or a nature-derived probiotic bacterium. The cytoprotective agent, for example glycerol or sucrose is a naturally occurring molecule. See document entitled Glycerin, page 1, 2022; and page 3 of Sollid K. What is sucrose?, pages 1-5, 2020 respectively. Since glycerol or sucrose and Lactococcus lactis subsp. lactis CCFM1018 occur in nature, the combination of this element and the Lactobacillus plantarum CJLP475 strain is a nature-based product. There is no indication that having the Lactococcus lactis subsp. lactis CCFM1018 with a sucrose solution or a cytoprotective agent would materially change the Lactococcus lactis subsp. lactis CCFM1018. Thus, for at least one embodiment encompassed within the broadest reasonable interpretation (BRI), the claimed Lactococcus lactis subsp. lactis preparation does not display markedly different characteristics compared to the naturally occurring elements or counterparts. Accordingly, each component of the microbial preparation is a ‘product of nature’ exception, and derived therefrom, or from nature. Having a cytoprotective agent with the Lactococcus lactis subsp. lactis CCFM1018 or in a sucrose solution does not integrate the judicial exception(s) into a practical application (Step 2A Prong Two: NO). The mixing of such an element and the Lactococcus lactis subsp. lactis CCFM1018 does not meaningfully limit the claims. The process of freeze-drying a bacterial strain to form a freeze-dried preparation of live cells was well understood, routine and conventional in the prior art at the time of filing of the application and there is no evidence that the process of freeze-drying a bacterial strain does render the strain markedly different structurally.  The claims as a whole do not amount to significantly more than each ‘product of nature’ by itself (Step 2B: NO).  The presence of a naturally occurring judicial exception by itself or with a natural element does not change it markedly significantly and therefore does not make it subject matter eligible. The combination of natural products or judicial exceptions does not make the resulting agent or composition patent eligible. Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130 (1948). The qualities or characteristics of the claimed Lactococcus lactis subsp. lactis CCFM1018 in the preparation are the handiwork of nature.  The claims as a whole add nothing significant beyond the sum of their parts taken separately.  Therefore, the claims are not directed to a patent eligible subject matter.  
The rationale for this determination is formed in view of the 2019 PEG, the 2015 Update of the 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 4618) (hereafter Interim Eligibility Guidance) dated 16 December 2014, the Life Sciences Examples issued in May 2016, and in view of Myriad v Ambry, CAFC 2014-1361, -1366, 17 December 2014. The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U. S. (June13, 2013).
Rejection(s) under 35 U.S.C § 112(b) or (Pre-AIA ), Second Paragraph
11)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

12)	Claims 1-5 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor or for the pre-AIA  the Applicants regard as the invention.  
	(a)	Claims 2 and 3 are vague, ambiguous and indefinite in the limitation ‘MRS medium’. Is this any generic medium or a culture medium? If latter is the case, it is suggested that Applicants replace the above-identified limitation with the limitation --MRS culture medium--.
	(b)	The dependent claim 3 is ambiguous and indefinite in the limitations: of claim 1, wherein ‘after the Lactococcus lactis subsp. lactis CCFM1018 is fermented in an MRS medium…..’ [Emphasis added]. Claim 3 depends from claim 1 which does not recite any fermentation. Do Applicants intend claim 3 to depend from claim 2 instead? If so, it is suggested that Applicants replace the above-identified phrase with the phrase --of claim2, wherein after the Lactococcus lactis subsp. lactis CCFM1018 is fermented in the MRS culture medium, bacterial cells of the Lactococcus lactis subsp. lactis CCFM1018 …..’.
	(c)	In line 5 of claim 1, for the purpose of particularly pointing out and distinctly claiming the subject matter, it is suggested that Applicants replace the limitation ‘a preservation number’ with the limitation --the preservation number--.
	(d)	Claims 2-5, which depend directly or indirectly from claim 1, are also rejected as being indefinite because of the indefiniteness identified above in the base claim.
Notice Re Prior Art Available under Both Pre-AIA  and AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C § 102 and § 103 (or as subject to pre-AIA  35 U.S.C § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
Rejection(s) under 35 U.S.C § 102
13)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

14)	Claims 1, 4 and 5 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by Velly et al. (J. Appl. Microbiol. 117: 729-740, 2014). 
Velly et al. taught a microbial preparation comprising a culture solution of and a cell suspension of Lactococcus lactis subsp. lactis TOMSC161 fermented in M17 culture medium. The fermented cells were collected and mixed with a lyoprotectant, i.e., cytoprotectant, such as sucrose and maltodextrin, and subjected to a freeze-drying or lyophilization treatment for storage thereafter. See 2nd column of Figure 1; and 1st and 2nd full paragraphs under ‘Materials and methods’. The Lactococcus lactis subsp. lactis of the prior art is the same as the instantly claimed Lactococcus lactis subsp. lactis, but merely having the accession number CCFM1018 assigned to it by the GDMCC depository. The prior art product comprising the Lactococcus lactis subsp. lactis meets the instantly claimed product and therefore anticipates the instantly claimed product. There is no evidence which identifies the structural features that distinguish the instantly claimed Lactococcus lactis subsp. lactis product from the Lactococcus lactis subsp. lactis product of the prior art. Since the Office does not have the facilities for examining and comparing the two Lactococcus lactis subsp. lactis, the burden is on the Applicants to show a novel or an unobvious difference between the instantly claimed composition and the prior art composition. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzerald et al., 05 USPQ 594.  
	Claims 1, 4 and 5 are anticipated by Velly et al.
15)	Claims 1, 2, 4 and 5 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by Todorov et al. (J. Basic Microbiol. 44: 305–316, 2004).
	 Todorov et al. taught a microbial preparation comprising Lactococcus lactis subsp. lactis ST34BR or a culture solution of said Lactococcus lactis subsp. lactis grown by incubation in MRS culture medium in the presence of sucrose. The bacterial suspension of the cells thus grown was harvested by centrifugation and the cell pellet collected. Said Lactococcus lactis subsp. lactis in MRS broth mixed with glycerol, i.e., a cytoprotectant, was stored at -80oC. See first full paragraph of 305; the first two paragraphs under ‘Materials and methods’ on page 306; and the third full paragraph on page 307. The Lactococcus lactis subsp. lactis of the prior art is the same as the instantly claimed Lactococcus lactis subsp. lactis, but merely having the accession number CCFM1018 assigned to it by the GDMCC depository. The prior art product comprising the Lactococcus lactis subsp. lactis meets the instantly claimed product and therefore anticipates the instantly claimed product. There is no evidence which identifies the structural features that distinguish the instantly claimed Lactococcus lactis subsp. lactis product from the Lactococcus lactis subsp. lactis product of the prior art. Since the Office does not have the facilities for examining and comparing the two Lactococcus lactis subsp. lactis, the burden is on the Applicants to show a novel or an unobvious difference between the instantly claimed In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzerald et al., 05 USPQ 594.  
	Claims 1, 2, 4 and 5 are anticipated by Todorov et al.
Rejection(s) under 35 U.S.C § 103
16)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness.  

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C § 102(b)(2)(C) for any potential 35 U.S.C § 102(a)(2) prior art against the later invention. 
17)	Claim 3 is rejected under 35 U.S.C § 103 as being unpatentable over Todorov et al. (J. Basic Microbiol. 44: 305–316, 2004) in view of Velly et al. (J. Appl. Microbiol. 117: 729-740, 2014). 
	The teachings of Todorov et al. are set forth supra, which do not expressly teach the freeze-drying treatment to obtain a freeze-dried preparation as claimed.
	However, subjecting a mixture of cultured cells of a lactic acid bacterium and a cytoprotectant to a freeze-drying treatment to obtain a freeze-dried preparation was well known, and was routine and conventional in the art at the time of the invention. For instance,  
with the studying of the effects of fermentation parameters on the cell growth and on the resistance to each step of the freeze-drying process of a Lactococcus lactis subsp. lactis, Velly et al. expressly taught that freeze-drying is a commonly used technique for the long-term preservation of lactic acid bacteria due to its low storage and transportation costs compared with freezing and its easy handling in countries where the management of low temperatures is not well established. Velly et al. expressly taught adding lyoprotectants such a sugars, polymers, amino acids and antioxidant molecules to limit the stress and to enhance LAB resistance to freeze-drying. See the sentence bridging pages 729 and 730; first sentence of first full paragraph of page 730; and 2nd column of Figure 1. 
	Given the routine and conventional practice or the standard practice in the art of subjecting fermented lactic acid bacteria such as Lactococcus lactis subsp. lactis to a freeze-drying treatment as taught by Velly et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to subject Todorov’s Lactococcus lactis subsp. lactis in MRS medium mixed with the cytoprotectant to an art-known freeze-drying treatment to obtain a freeze-dried preparation as claimed to produce the instant invention. Given the teachings of Velly et al., one of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of providing Todorov’s Lactococcus lactis subsp. lactis microbial preparation in a freeze-dried form to facilitate long-term preservation of Todorov’s Lactococcus lactis subsp. lactis and to provide said preparation for easy handling in countries where the management of low temperatures is not well established. 
	Claim 3 is prima facie obvious over the prior art of record.  
Claims Objection - Suggestion
18)	In line of claim 1, it is suggested that Applicants delete the unnecessary comma ‘,’ from within the limitation ‘preparation,’.
Conclusion
19)	No claims are allowed. 
Correspondence
20)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
21)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
22)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


March, 2022